OpinioN,
Mb. Chtep Justice Paxson :
The defendant was convicted in the court below of a violation of the game laws. The jury found specially that he had in his possession for sale, and exposed for sale, in the city of Pittsburgh, on January 8, 1890, twenty quail; but they also found “ that said quail were not killed in the state of Pennsylvania, but were ordered by telegraph, by the defendant, from a firm in St. Louis, Mo., where it was at the time lawful to kill and sell said quail; that said quail were so ordered on December 28, 1889, and were delivered by the Adams Express Company and paid for December 30,1889, by defendant.” Upon this state of facts, the court below entered judgment for the commonwealth upon the verdict, and sentenced the defendant to pay a fine of $200 to the commonwealth, or, in default thereof, to undergo an imprisonment for 200 days.
This proceeding was founded upon the ninth section of the act of June 3, 1878, P. L. 161, which, as amended by §1, act of April 25, 1889, P. L. 53, enacts that “ No person shall kill or expose for sale, or have in his or her possession after the same has been killed, any quail or Virginia partridge, between the fifteenth day of December in any year and the first day of November next following, under a penalty of ten dollars for each *305bird so killed, exposed for sale, or had in possession.” By the thirty-third section of said act it is provided: “ In all cases of arrests made for the violation of each or any of the foregoing sections of this act, the possession of the game, fishes, birds, animals, fowls, nets, or other devices provided for or so mentioned, shall be prima facie evidence of the violation of said act.”
The manifest object of this act was the preservation of game within this commonwealth. We cannot assume that it was intended 'to preserve game elsewhere, and it would be a forced construction to hold that it was intended to exclude from our markets quail and other game killed in other states, where by the laws of those states the killing of them was lawful. A careful reading of the language of the act shows that it applies only to game killed in this state out of season. “No person shall kill.any quail.” This means that no person shall kill quail within this commonwealth, except during the period allowed by law. The law was not intended to have any extra-territorial effect, and, if it was, it would be nugatory. After prohibiting the killing of quail, the act further declares : “ Or have in his or her possession after the same has been killed,” etc. What does the word “same’’here refer to? Clearly the antecedent game, the killing of which had already been prohibited. The meaning of the act, as we view it, is that no quail shall be killed, in this state, between the dates specified, and no person shall have in his possession or offer for sale any quail so killed in this state. The construction claimed for the act, by the commonwealth, would render any one a criminal who lawfully killed quail in another state, and brought them here for his own use. It would be prima facie evidence of a violation of the act, and if he could not show as a defence that he killed them outside the commonwealth, he would have no defence at all.
The matter is too plain to require elaboration.
The judgment is reversed, and judgment entered for the defendant below, non obstante veredicto.